IN THE SUPREME COURT FOR THE TERRITORY OF MICHIGAN OF THE TERM OF SEPT AD. I807-

Robert Abbot vs Thomas Jones

in case — Trial & verdict for Pltff—
Reasons in support of motion to arrest verdict—
i1 Because the jury impannelled & sworn to try the issue between the parties, after they retired from the Bar of this Court, to consider upon their verdict, and prior to agreeing upon their said verdict, did without the permission, leave or assent of this Court, did eat victuals and drink spiritous liquors, towit Brandy, whiskey &c
2d Because the jury so impanneled & sworn to try the said issue, after retiring & previous to agreeing upon the same, did converse and hold conversations, with diverse persons, other than the jurors sworn to try sd issue, and without the leave & permission of this Hon1 Court
*243d Because the said Jury, so sworn to try sd issue after they retired to their room and in the Charge of the Marshal, to consider upon their verdict, & prior to their agreeing thereon, without the leave and permission of the Court, did leave their said room and separate from each other—
For the causes aforesd and others appearing the deP prays this hon1 Court that the verdict given in by the jury in this cause may be set aside & held for naught and that a new trial may be granted—
Sol Sibley Atty for the DeP

[In the handwriting of Solomon Sibley]